3 So. 3d 437 (2009)
D'Andre Herrod JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1603.
District Court of Appeal of Florida, Fourth District.
February 25, 2009.
Carey Haughwout, Public Defender, and Dea Abramschmitt, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
The nineteen-year old defendant was charged with robbery with a deadly weapon. According to the arrest affidavit, the deadly weapon was a BB gun. The defendant entered a no contest plea to the *438 charge and was sentenced to life in prison, with a ten-year mandatory minimum.
The defendant filed a Motion to Correct Sentencing Error and Request for Resentencing. The trial court struck the ten-year mandatory minimum because a BB gun is not a firearm under the 10/20/life statute. However, the court denied the defendant's request to impose a youthful offender sentence instead of life imprisonment. We can find no sentencing error, as it was within the trial court's discretion to sentence the defendant to life in prison under section 812.13(2)(a), Florida Statutes, instead of imposing a youthful offender sentence.
STEVENSON, TAYLOR and MAY, JJ., concur.